Tompkins Judge,
delivered the opinion of the court.
If there be only one count in the declaration and the defendant has pleaded son assault, and there have been two distinct assaults, one excusable and the other not, the plaintiff should not reply, but should new assign another assault. — But had there been in this declaration several counts, equal to the number of assaults, a new assignment would have been unnecessary. — (See 1. Chitt'y 625) There being but one count in this declaration, and the defendant having pleaded son assault demesne, and given evidence to support the issue made up, the circuit court committed error in allowing the plaintiff to give evidence of another assault. Its judgment is therefore reversed.